Citation Nr: 0303321	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  93-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for epiphora of the 
right eye.

2.  Entitlement to service connection for epiphora of the 
left eye.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, dated in August 1993 and December 
1996.  

The August 1993 decision granted the veteran's claims of 
entitlement to service connection for residuals of powder 
burn wounds to the hands, chest, face and right eye.  
Although granting service connection for residuals of powder 
burns to the right eye, the RO found service connection for 
posterior vitreous detachment in the right eye due to powder 
burn injury was not supported by the evidence and denied 
service connection because it was not a residual of the 
powder burn.  The denial of service connection was eventually 
affirmed in a 1998 decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  During the course of that appeal, the issue 
of service connection for epiphora of the right eye was also 
denied by the Board of Veterans' Appeals (Board).  This 
denial was vacated by the Court and remanded to the Board for 
adjudication consistent with the Court's decision.  The Board 
remanded the issue of entitlement to service connection for 
right eye epiphora in November 1998.

Contemporaneous with the appellate consideration of the 
veteran's right eye claims, the veteran filed a claim of 
entitlement to service connection arising out of the same in 
service incident for left eye disability resulting from 
powder burns, including peripheral cataract and epiphora.  
The veteran's claim was denied by the RO in December 1996.

In February 2001, the Board issued a decision granting 
service connection for peripheral cataract of the left eye, 
but denying service connection for epiphora of the right and 
left eyes.

The veteran again appealed the Board's decision to the Court, 
which, upon a joint motion by the Secretary of VA and the 
appellant, vacated the Board's denials of service connection 
in the February 2001 decision, and remanded the case to the 
Board for further development of the evidence, to include 
affording the veteran a VA examination, and readjudication.  

The Board completed evidentiary development on the veteran's 
claim for service connection of epiphora in the right and 
left eyes pursuant to 38 C.F.R. §19.9(a)(2) (2002) in 
December 2002.  Because of the favorable outcome of the 
veteran's appeal, the Board finds that notice of the 
development as required by 38 C.F.R. §20.903 (2002) is 
unnecessary.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's epiphora of the right eye is secondary to 
an injury incurred during service.

3.  The veteran's epiphora of the left eye is secondary to an 
injury incurred during service.


CONCLUSIONS OF LAW

1.  Epiphora of the right eye was incurred during active 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).

2.  Epiphora of the left eye was incurred during active 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  The VA has advised the veteran of the evidence 
necessary to substantiate his claims by many documents since 
he filed his claim almost ten years ago, including Board 
remands and decisions.  The Board notes that the VCAA made no 
change in the substantive statutory or regulatory criteria 
that govern service connection.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Laws and Regulations Pertinent to Service Connection

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in the line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2000).  Each disorder 
for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence. 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (2000) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity. The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Additionally, secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury".  38 C.F.R. § 3.310(a) 
(2000).  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The Evidence

Review of the veteran's service medical records indicates 
that the veteran, while stationed aboard the U.S.S. Edison DD 
439, was injured on June 3, 1943 when a 40 mm gun backfired 
while he was firing at a mine off Sicily.  The veteran 
received the Purple Heart for his wounds.  Service medical 
records indicate that the wounds consisted of multiple powder 
burns of the right side of the face and chest, and minor 
lacerations of both hands.  There were particles of powder 
that entered the conjunctiva lateral to the cornea of the 
right eye.  These were partly removed by the Medical Officer 
with an eye spud, and butyn and metaphen anesthetic.  An 
eyeshade was given to the veteran to wear.  The veteran was 
treated ambulatory.  About ten days later, the veteran was 
sent to an Army dispensary in Algiers for an examination and 
treatment.  The doctor there was unable to remove any of the 
powder at that time. 

The veteran was examined for appointment to the V-12 program 
in September 1943.  No pertinent defects were noted.  There 
were no pertinent defects noted on the veteran's separation 
examination in December 1945.

The veteran was denied service connection for injured right 
eye, powder burns, in a rating decision dated in December 
1945 because it was not shown by the evidence of record.

The veteran has submitted several statements, including his 
own, regarding what occurred when the gun backfired in June 
1943 during World War II.  The veteran recalls that both of 
his eyes were injured and pieces of shrapnel and gunpowder 
were removed from both eyes in Algiers.  (For example 
statements dated in April 1993, August 1996, January 1997.)

The veteran's eyes were first examined by VA in July 1993.  
The diagnoses were posterior detachment in the right eye that 
may be secondary to normal and volutional changes.  It was 
noted to be difficult to ascertain whether this was secondary 
to an injury.  Early nuclear sclerotic cataract changes were 
noted in both eyes.

The veteran submitted opinions from Dr. AB on August 16, 
1995, and August 25, 1995.  Dr. AB stated on August 16, 1995, 
that he saw the veteran on March 11, 1993, April 1; 1994, and 
April 28, 1995, and that at the most recent visit, the 
veteran's visual acuity was 20/20 in both eyes.  The 
statement of August 25, 1995, indicated Dr. AB could not say 
with "100 percent certainty that the veteran's present eye 
condition was not caused by the eye trauma."  He personally 
felt that it is unlikely.  He noted that it is very difficult 
to connect a symptom from an injury so remote to the present 
condition.  He concluded that some of the watering in the 
right eye could be related to the old corneal scars that were 
sustained in the injuries during the war.

The VA examined the veteran again in February 1996.  The 
veteran complained of watering in both eyes for several 
years.  He stated that his eyes were more light sensitive and 
he believed that it might be related to a shrapnel injury 
that he received in 1943 in the right eye.  He complained of 
some irritation in both eyes.  He was using artificial tear 
drops on an as needed basis in both eyes. He noted 
tearing/epiphora in both eyes.  This was probably secondary 
to mild dryness and he recommended the veteran increase the 
use of artificial tears to blunt the symptoms of reflux 
tearing.  He noted that the relationship to the old injury 
was uncertain, the lacrimal system was open as tested by 
irrigation.

The veteran also submitted an opinion from Dr. KT dated in 
December 1998.  The doctor noted his review of the veteran's 
medical history and his medical records.  He also reviewed 
the veteran's service medical records that described the 
injury suffered during World War II and the letter (described 
below) from F.D. that described the injury.  Based on the 
above information, the doctor's medical background, and on 
his past examinations of the veteran, it was his opinion that 
an appropriate diagnosis for the veteran included epiphora of 
both eyes.  In his opinion, it was just as likely as not that 
the veteran's epiphora of both eyes was related to the injury 
he suffered in World War II.  

The veteran submitted a lay statement from F.D. dated in 
October 1998.  The veteran also submitted a series of 
messages from F.D., who noted that he had served with the 
veteran, and was present at the time of the veteran's eye 
injury in 1943.  He stated that at the time off the 
backfiring of a 40 mm gun, the veteran's eyes would have been 
over or nearly over the breech in which the clip fed the 
shells.  He stated that a premature explosion of this type 
would not discriminate one eye from the other.  He further 
stated that when he saw the veteran after the accident, he 
doubted whether a doctor or corpsman could tell without a 
detailed examination the extent of the veteran's wounds.

Pursuant to the Court decision and the Board remand, the 
veteran was examined by VA in February 1999.  The veteran's 
claims folder was available to the examiner for review.  The 
veteran reported irritation in both eyes dating back to a gun 
explosion involving both eyes.  The examiner noted that 
visual acuity was corrected in each eye to 20/30 at distance.  
Slit lamp examination revealed quiet conjunctiva with several 
anterior stromal scars in the right eye.  There was prominent 
tear meniscus in each eye with normal tear break-up time.  

The examiner noted with regard to dry eye that the exact 
etiology of this could not be elucidated although the 
veteran's prior injury certainly could have some bearing on 
his ocular surface that could result in dryness.  The initial 
injuries did occur to both eyes, although there were no 
stromal scars involving the left eye.  Ocular surface changes 
more prominent in the right than the left could be 
contributing to the veteran's condition.  The relationship 
with the previous injuries was said to be uncertain, but 
possibly a contributing factor.  

The RO reviewed the decision and determined that it was not 
in compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The examination 
therefore was returned for clarification.

In May 1999, an opinion was provided by another VA eye 
examiner after an April 1999 examination.  He noted that 
during the February 1999 examination they found that the 
cornea was clear in the left eye but showed some stromal 
scars in the right eye.  There was a prominent strabismus in 
each eye with normal tear break up time.  External 
examination revealed a mild bilateral lower laxity with good 
apposition of the puncta to the globe.  The puncta appeared 
bilaterally and the veteran had an epiphora, right eye 
greater than left eye.  It was the examiner's opinion that 
the results of the examination did not show a reason for the 
epiphora.  The veteran did have dry eyes, but they were being 
treated with artificial tears.  The veteran needed a dilation 
and irrigation examination of the nasal lacrimal system, to 
see if there was any kind of obstruction that was causing the 
epiphora.  He "did not think that the incident in 1942 could 
have had a mild contributory affect to this epiphora, but, 
again, a dilation and irrigation needed to be done to rule 
out any obstructive cause of epiphora.  He made no diagnosis 
with respect to the veteran's left cataract.  The examination 
was, once again, returned for compliance with the remand.

An opinion was provided by a VA eye specialist in June 1999, 
with review of the claims folder.  He noted his purpose was 
to render an opinion as to whether it was at least as likely 
as not that the veteran had right eye epiphora as a result of 
a service injury of the right eye after review of the file, 
including the service medical records.  

The specialist noted that slit lamp examination revealed no 
other abnormality other than early cataract, that was age 
appropriate, and anterior stromal scars.  According to the 
examination report, he had a prominent tear meniscus in each 
eye with normal tear break-up time and there was mild 
bilateral lower laxity with apposition of the puncta to the 
globe.  The puncta appeared patent bilaterally.  There was no 
clinical evidence of punctal occlusion.  The rest of the eye 
examination was unremarkable.

It appeared to the specialist that there was no evidence of 
conjunctival or lid scarring as a result of the veteran's 
previous trauma and also the corneal stromal scars in the 
right eye did not seem to be of clinical significance 
visually as the veteran has 20/25 minus visual acuity in that 
eye in spite of the scars.  No irritative lesions were noted 
according to the examination.  However, nasolacrimal ductal 
function was not ruled out during this examination.  The 
veteran's tearing in both eyes was thought unlikely to have 
resulted from the past powder burn injury because the injury 
only lead to mild scarring in the right eye without any 
evidence of scarring in the left eye and the conjunctiva 
under the lids in both eyes appeared to have escaped any 
significant injury in this episode of trauma.  The epiphora 
could be from an obstructive cause rather than an irritative 
cause and the obstruction of the nasolacrimal duct could be 
ruled out by syringing.  However, even if the patient did 
have nasolacrimal duct obstruction in both eyes causing 
tearing from both eyes, it would not be from the powder burn 
injury that he suffered in 1942.  Dry eyes can cause 
paradoxic tearing and it appeared that the veteran did use 
artificial tears when necessary, but from the examination, it 
did not appear that the patient had any significant dry eye 
problem, as there was good tear meniscus and normal tear 
break-up time.

The veteran submitted a lay statement from JG, dated November 
2000.  He noted that during the past 12 years he had a close 
personal acquaintance with the veteran.  For approximately 10 
of the 12 years, he had worked with the veteran three or more 
times each week.  During these close-working relationships 
and during social gatherings, he observed the veteran had 
frequent difficulty with excessive watering of both eyes.  
This excessive moisture occurred during the entire spectrum 
of weather conditions.  The veteran had often discussed the 
eye difficulty and an effective solution seemed out of the 
question.

Subsequent to the Court's remand in December 2001, the Board 
has developed the evidence further.  A VA examination was 
performed in December 2002.  At that examination, the veteran 
was noted to give a history of longstanding tearing episodes.  
The cause of these tearing episodes was noted to certainly be 
multifactorial though given the corneal scarring on the right 
eye, it certainly seemed likely that part of the tearing 
episodes could be from the gun explosion in the 1940's.  
Additionally, the veteran also had some mild blepharitis, 
which also might be a contributing factor and an underlying 
condition, possibly keratoconjunctivitis sicca or dry eye.  
All three of these factors likely in equal part play some 
role in the veteran's tearing.

Analysis

The Board notes that review of the veteran's service records 
indicates that he engaged in combat with the enemy.  In the 
case of a combat veteran, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The Board finds that the veteran did sustain an injury to his 
left eye, although undocumented in the service medical 
records, from the 40 mm gun backfiring in June 1943.

The extent of the injury to the left eye is unknown.  The 
best that can be divined from the evidence is that the 
veteran received an injury to both eyes resulting in debris 
in his eyes.  This was removed from both eyes, based upon the 
veteran's recollection.

The question for the Board then, is what are the veteran's 
current eye disabilities that the evidence shows are a 
residual of the injury to the veteran's eyes.  The veteran 
has undergone many VA examinations and provided several 
private medical opinions relating to possible etiological 
relationships between the eye injuries and epiphora during 
his decade long pursuit of service connection.  The evidence 
before December 2002 did not support the veteran's claim that 
his epiphora was related to the inservice injury.

The Board finds that given the most recent examination in 
December 2002, the evidence regarding etiological connection 
between the veteran's in-service injury and subsequent 
epiphora of the right and left eyes is in equipoise.  Under 
the circumstances, service connection may be granted applying 
the "benefit of the doubt" rule.  The opinion that the 
inservice injury is a contributing factor to the epiphora of 
the right and left eyes does not outweigh the other opinions 
that such a connection is tenuous or speculative, but it does 
carry equal weight.  The Board therefore finds that the 
evidence, in equipoise, does support a finding that the 
epiphora of the right and left eyes is the result of injuries 
sustained during service.  Accordingly, service connection 
for epiphora of the right and left eyes is in order.  See 
VCAA; 38 U.S.C.A. §§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 
3.303(d).


ORDER

Service connection for epiphora of the left and right eyes is 
granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

